 Case 1:20-cv-01025-JDB-jay Document 6 Filed 09/09/20 Page 1 of 5                    PageID 35



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


BRANDON WOODARD,

       Petitioner,

v.                                                                    No. 1:20-cv-01025-JDB-jay

WARDEN, FCI TALLADEGA,

       Respondent.

                     ORDER DIRECTING CLERK TO MODIFY DOCKET
                                       AND
                             DISMISSING § 2241 PETITION

       Petitioner, Brandon Woodard,1 has filed a pro se 28 U.S.C. § 2241 petition (the “Petition”).

(Docket Entry (“D.E.”) 1.) The pleading is before the Court for preliminary review. See 28 U.S.C.

§ 2243; Harper v. Thoms, No. 02–5520, 2002 WL 31388736, at *1 (6th Cir. Oct. 22, 2002). For

the following reasons, the Petition is DISMISSED.2

                                        BACKGROUND

       In June 2003, Woodard appeared before then-Chief District Judge James D. Todd and

pleaded guilty to one count of being a felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1). (United States v. Woodard, No. 1:03-cr-10005-JDB-1 (W.D. Tenn.) (“No. 1:03-cr-

10005-JDB-1”), D.E. 26.) In October 2003, he was sentenced to fifty-one months’ imprisonment

and three years of supervised release. (Id., D.E. 35.) He took an unsuccessful direct appeal. (Id.,

D.E. 51.)


       1
          The Court will refer to Woodard as “the Defendant” in its discussion of his two federal
criminal cases.
       2
          The Clerk of Court is DIRECTED to modify the docket to reflect “Warden, FCI
Talladega” as Respondent and to change Petitioner’s address of record to FCI Talladega, 565 E.
Renfroe Rd., Talladega, Ga., 35160.
 Case 1:20-cv-01025-JDB-jay Document 6 Filed 09/09/20 Page 2 of 5                    PageID 36




       In April 2009, the federal grand jury for the Western District of Tennessee returned a one-

count indictment once again charging Woodard with being a felon in possession of a firearm.

(United States v. Woodard, No. 1:09-cr-10038-JDB-1 (W.D. Tenn.) (“No. 1:09-cr-10038-JDB-

1”), D.E. 2.) Several months later, the Defendant pleaded guilty before the undersigned to the sole

count of the indictment. (Id., D.E. 11.) He was sentenced to seventy months’ incarceration and

two years of supervised release. (Id., D.E. 19.) No direct appeal was taken.

       Defendant’s 2009 offense also formed the basis for the revocation of his supervised release

in his 2003 case. (No.1:03-cr-10005-JDB-1, D.E. 67, 77.) For his violation of the terms of his

supervised release he was sentenced to “a term of 21 months incarceration, to run consecutive to

[the] sentence imposed in” the 2009 case. (Id., D.E. 77.)

       Woodard remained in federal custody until May 17, 2016, when he began his two-year

term of supervised release for his 2009 offense. (See No. 1:09-cr-10038-JDB-1, D.E. 26 at PageID

53.) Following a series of supervised release violations, the Court, on January 8, 2020, “sentenced

the Defendant to 24 months incarceration, with no further supervision to follow.” (Id., D.E. 95.)

The Federal Bureau of Prisons calculated the inmate’s release date as February 5, 2021. See

https://www.bop.gov/inmateloc (last accessed Sept. 2, 2020).

                                          DISCUSSION

       The inmate filed the Petition on January 16, 2020, challenging his 2003 conviction on the

basis of the recent decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). He argues that his

conviction should be vacated because, at the time of his federal offense, he “had no knowledge

[that] federal law” prohibited him from possessing a firearm as a convicted felon. (D.E. 1 at

PageID 7.) He alleges that he “was never told that [he] couldn’t have a firearm with the state

                                                2
 Case 1:20-cv-01025-JDB-jay Document 6 Filed 09/09/20 Page 3 of 5                        PageID 37




felony [he] h[as],” and that, in his state felony case, the “Lawyer, Judge, DA showed me in writing

proof that I could have a long gun to hunt with and nothing about federal law.” (Id. at PageID 7,

8.)

       In Rehaif, the United States Supreme Court held that “in a prosecution under 18 U.S.C. §

922(g)[,] . . . the Government must prove both that the defendant knew he possessed a firearm and

that he knew he belonged to the relevant category of persons barred from possessing a firearm.”

Rehaif, 139 S. Ct. at 2200. As the Court explained,

       [t]he question here concerns the scope of the word “knowingly.” Does it mean that
       the Government must prove that a defendant knew both that he engaged in the
       relevant conduct (that he possessed a firearm) and also that he fell within the
       relevant status (that he was a felon, an alien unlawfully in this country, or the like)?
       We hold that the word “knowingly” applies both to the defendant's conduct and to
       the defendant's status when he possessed it.

Id. at 2194.

       This Court is authorized to issue a writ of habeas corpus under 28 U.S.C. § 2241(c)(3)

when a prisoner “is in custody in violation of the Constitution or laws or treaties of the United

States[.]” The United States Supreme Court has “interpreted the statutory language as requiring

that the habeas petitioner be ‘in custody’ under the conviction or sentence under attack at the time

his petition is filed.” Maleng v. Cook, 490 U.S. 488, 490–91 (1989).

       Even if a petitioner meets § 2241’s in-custody requirement, as a general matter he may

challenge the “validity of [his] federal conviction or sentence” only by way of a motion under §

2255. Hill v. Masters, 836 F.3d 591, 594 (6th Cir. 2016). He may advance such a challenge under

§ 2241 if he establishes, pursuant to § 2255’s “savings clause,” that a remedy under § 2255 is

“inadequate or ineffective to test the legality of his detention.” Id. (quoting 28 U.S.C. § 2255(e)).

To carry his burden on this issue, a petitioner generally must assert his “actual[] innocen[ce]” based
                                                   3
 Case 1:20-cv-01025-JDB-jay Document 6 Filed 09/09/20 Page 4 of 5                     PageID 38




on an intervening change of statutory interpretation made retroactive to cases on collateral review.

Id. (quoting Wooten v. Cauley, 677 F.3d 303, 307 (6th Cir. 2012)).

       The Court need not decide whether a Rehaif claim meets the savings clause requirements

because Woodard cannot satisfy § 2241’s in-custody prerequisite. As indicated above, on the date

he filed the Petition he was incarcerated on a supervised release violation in his 2009 case. He

therefore was not serving time on his 2003 conviction, which is the conviction under attack in this

matter. The Petition is, thus, not properly before the Court.

       The Rehaif claim is also without merit. Petitioner argues that the Government was required

to prove that he did not know he was prohibited under federal law from possessing a firearm. As

the Sixth Circuit has made clear, however, “Rehaif did not graft onto § 922(g) an ignorance-of-

the-law defense by which every defendant could escape conviction if he was unaware of this

provision of the United States Code.” United States v. Bowens, 938 F.3d 790, 797 (6th Cir.

2019), cert. denied, 140 S. Ct. 2572 (2020). Rather, as pertinent here, Rehaif demands only that

the Government prove that the defendant knew he was “previously . . . convicted of a felony.”

United States v. Watson, No. 19-3658, 2020 WL 4037923, at *1 (6th Cir. July 17, 2020)

(unpublished).

        Woodard does not allege that he did not know he was a felon at the time he possessed the

firearm. In fact, he acknowledges that he knew he had a prior Tennessee felony, but he believed

that circumstance would not preclude him from possessing a firearm for hunting. Moreover, any

allegation that he did not know he was a felon would be contrary to his admission, made following

his arrest on the 2003 federal charge, “that he had previously been convicted of Aggravated

Burglary.” (Presentence Report at ¶ 6.)

                                                 4
 Case 1:20-cv-01025-JDB-jay Document 6 Filed 09/09/20 Page 5 of 5                       PageID 39




       For the foregoing reasons, the Petition is DISMISSED.3

       IT IS SO ORDERED this 9th day of September 2020.


                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE




       3
         Unlike a state prisoner, a federal prisoner wishing to appeal the denial of a § 2241 petition
need not first obtain a certificate of appealability under 28 U.S.C. § 2253(c)(1). Winburn v. Nagy,
956 F.3d 909, 912 (6th Cir. 2020)


                                                  5
